Citation Nr: 1500876	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-20 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Basic eligibility for payment of accrued benefits awarded under 38 U.S.C.A. § 5121 as the surviving child of the Veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946.  The Veteran died on December [redacted], 2010, and the appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals (Board) from a decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The case was certified to the Board by the RO in Philadelphia, Pennsylvania, and in August 2014, a Travel Board hearing was held at the RO in New York, New York.

A review of the Veterans Benefits Management System reveals that it contains no additional documents relevant to the claim.  Further, this appeal was processed in part using the Virtual VA electronic claims file.  Accordingly, any future consideration of the appellant's case should include consideration of this electronic record.


FINDINGS OF FACT

1.  The appellant is the daughter of the Veteran.

2.  The Veteran died in December 2010; at the time of his death, he had a claim pending for nonservice-connected pension benefits with aid and attendance.

3.  The appellant was born in September 1951, and did not become permanently incapable of self-support before reaching her 18th birthday.

4.  At the time of the Veteran's death, he did not have a surviving spouse or any other claimed dependents.

5.  The appellant is not shown to have incurred any costs associated with the expense of last sickness or burial.


CONCLUSION OF LAW

The basic eligibility criteria for payment of accrued benefits awarded under 38 U.S.C.A. § 5121, as the surviving child of the Veteran, have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2014), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).   As the law is dispositive in the instant claim, further discussion regarding VA's duties pursuant to the VCAA is not required.




Analysis

The appellant in this case seeks recognition as an eligible applicant as the Veteran's surviving daughter in order to obtain payment for accrued benefits.  She has submitted written statements and testified that her father had applied for nonservice-connected pension prior to his death and was erroneously denied entitlement to benefits in August 2010 on the basis that his income was too high.  In August 2010 the Veteran disagreed with the decision and submitted additional evidence of his substantial medical care expenses which, if subtracted from his income, may have rendered him eligible for nonservice-connected pension.

Accrued benefits are periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to an eligible applicant.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In descending order, accrued benefits are payable to the Veteran's (1) spouse, or (2) children, or (3) dependent parents.  Id.  If none of the above applies, then in all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  Id.  Additionally, if a claimant dies on or after October 10, 2008, a person eligible for accrued benefits under § 3.1000(a) may request to substitute for the deceased claimant in a claim for periodic monetary benefits that was pending when the claimant died.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2014).  However, as substitution has not been requested, nor is the appellant eligible for substitution, this statute does not apply.

Here, there is no evidence that the Veteran was married at the time of his death, and the appellant indicated at the August 2014 Board hearing that he was divorced.  

A "child" for purposes of eligible applicants for accrued benefits purposes generally refers to an unmarried child under the age of 18.  See 38 C.F.R. §§ 3.57, 3.1000(d)(2).  The only exceptions to this rule are if the child is a student pursuing higher education, in which case the age limit is 23 years old, or the child became permanently incapable of self-support before reaching the age of 18, in which case there is no age limit.  Id. 

The Veteran's daughter, is, of course, a child of the Veteran, but unfortunately she does not qualify as a "child" that can receive accrued benefits, pursuant to 38 C.F.R. §§ 3.57.  The appellant is beyond the age of 23, and there is no evidence that she became permanently incapable of self-support before reaching the age of 18.  Indeed, the appellant does not claim permanent incapacity.  Rather, she believes the Veteran's estate is entitled to payment of any accrued benefits because the Veteran would have been paid this amount had he lived long enough to see through the full adjudication of his claim.

In this case, the facts are not in dispute.  The Veteran died in December 2010, and prior to his death he initiated a claim for nonservice-connected pension with aid and attendance.  The appellant argues that VA incorrectly calculated his income in August 2010 and then was too slow to recalculate his calculable income based on the medical expense information he then submitted.  Had VA correctly and expeditiously calculated his calculable income, the claim may have been granted, and her father would have received monthly benefits for May 2010 to December 2010.

The appellant filed a claim for accrued benefits in August 2011.  The appellant's date of birth is September 1951.  There is no evidence indicating she became permanently incapable of self-support before reaching his 18th birthday, and she does not claim permanent incapacity.  She indicated in her August 2011 claim and her August 2014 Board testimony that the Veteran's funeral expenses were paid for by his life insurance policy and savings.  She has not indicated that she incurred any expenses for his burial or his final illness.

The Board acknowledges the appellant's claim that had the Veteran lived long enough, his claim very likely would have been granted and he would have been paid nonservice-connected pension benefits from May 2010 until his death.  Unfortunately, claims do not survive a Veteran's lifetime.  Accrued benefits are a specific type of entitlement where monetary benefits a Veteran would have been entitled to can be paid only to an eligible applicant.  For the reasons above, the appellant is not a "child" for purposes of accrued benefits payment.  Rather, the payment of accrued benefits is limited by law to reimburse any costs incurred for the Veteran's last sickness and burial, and no such costs have been alleged or demonstrated.  See 38 C.F.R. § 3.1000(a)(5) .

The appellant has no other legal basis to claim entitlement to basic eligibility for accrued benefits.  As this claim must be denied as a matter of law, the benefit of the doubt doctrine is not for application.  See Sabonis, 6 Vet. App. at 430.


ORDER

Basic eligibility for payment of accrued benefits awarded under 38 U.S.C.A. § 5121 as the surviving child of the Veteran is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


